Exhibit 10.2



REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 7,
2011, by and among FriendFinder Networks Inc., a Nevada corporation, (the
“Company”), Global Investment Ventures LLC (“Global Investment”) and Anthony R.
Bobulinski (“Bobulinski”) (each a “Founder” and collectively, the “Founders”).

WHEREAS:

A. Concurrently with the execution of this Agreement, the Company, JGC Holdings
Limited, a British Virgin Islands limited company and a direct wholly-owned
subsidiary of the Company (“Merger Sub”), BDM Global Ventures Limited, a British
Virgin Islands limited company (“BDM”), and the Founders have entered into that
certain Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which
BDM will be merged with and into Merger Sub with Merger Sub continuing as the
surviving company; and

B. Pursuant to the terms of the Merger Agreement, the issued and outstanding
equity interests and options exercisable for equity interests of BDM owned by
the Founders shall be converted into the right to receive the merger
consideration set forth in the Merger Agreement and consisting of shares of
common stock, par value $0.001 per share, of the Company (the “Common Stock”)
and warrants exercisable for shares of Common Stock (the “Warrants”).

C. As further consideration for the Founders to enter into the Merger Agreement,
the Company has agreed to grant the Founders certain registration and other
rights rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Founders hereby agree as follows:

1.                  Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Merger Agreement. As used in this
Agreement, the following terms shall have the following meanings:

a.       “Agreement” has the meaning provided in the preamble to this Agreement.

b.      “BDM” has the meaning provided in the recitals to this Agreement.

c.       “Bobulinski” has the meaning provided in the preamble to this
Agreement.





--------------------------------------------------------------------------------


 

d.      “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in New York City are authorized or required by law
to remain closed.

e.       “Company” has the meaning provided in the preamble to this Agreement.

f.        “Demand Registration” has the meaning provided in Section 2(a) of this
Agreement.

g.       “Demand Request” means a request for a Demand Registration under
Section 2(a) of the Agreement.

h.       “Effective Date” means the date the Registration Statement has been
declared effective by the SEC.

i.         “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, or any similar successor statute.

j.        “Founder” means Global Investment, Bobulinski or any transferee or
assignee thereof to whom Global Investment or Bobulinski assigns their rights
and obligations under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 9 and any transferee or
assignee thereof to whom a transferee or assignee assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 9.

k.      “Global Investment” has the meaning provided in the preamble to this
Agreement.

l.         “Merger Agreement” has the meaning provided in the recitals to this
Agreement.

m.     “Merger Sub” has the meaning provided in the recitals to this Agreement.

n.       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

o.      “Prospectus” means the prospectus or prospectuses included in any
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments or
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

p.      “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in



2





--------------------------------------------------------------------------------


compliance with the Securities Act and pursuant to Rule 415 and the declaration
of effectiveness of such Registration Statement(s) by the SEC.

q.      “Registration Period” has the meaning provided in Section 3(a) of this
Agreement.

r.        “Registrable Securities” means (i) the Shares, (ii) the Warrant Shares
and (ii) any shares of the Company’s Common Stock issued or issuable with
respect to the Shares and/or the Warrant Shares or the Warrants as a result of
any split, dividend, recapitalization, exchange or similar event or otherwise as
a result of the adjustment provisions contained in the Warrants.

s.       “Registration Statement” means any registration statement or
registration statements of the Company filed under the Securities Act covering
the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such Registration
Statement, including post-effective amendments, all exhibits and all materials
incorporated by reference in such Registration Statement.

t.        “Required Registration Amount” means 100% of the Registrable
Securities.

u.       “Rule 144” means Rule 144 promulgated under the Securities Act or any
successor rule thereto or any complementary rule thereto (such as “Rule 144A”).

v.       “Rule 415” means Rule 415 under the Securities Act or any successor
rule thereto.

w.     “SEC” means the United States Securities and Exchange Commission.

x.       “Securities Act” has the meaning provided in the recitals to this
Agreement.

y.       “Shares” means the shares of the Company’s Common Stock issued to the
Founders in accordance with the terms of the Merger Agreement.

z.       “Shelf Registration” has the meaning provided in Section 2(a) of this
Agreement.

aa.   “Warrant Shares” means the shares of the Company’s Common Stock issued or
issuable under the Warrants issued to the Founders in accordance with the terms
of the Merger Agreement.

2.                  Registration.

a.                   Demand Registration. The Company consummated its initial
public offering on May 16, 2011. The Company shall use its reasonable best
efforts to qualify and remain qualified to register securities under the
Securities Act pursuant to a Registration Statement on Form S-3 or any successor
form thereto. If, at any time on or after the date the



3





--------------------------------------------------------------------------------


Company is required to file its Annual Report on Form 10-K for the fiscal year
ended December 31, 2012 with the SEC, the Founders are not able to sell all of
the Common Stock and Warrant Shares owned by them pursuant to Rule 144 (or any
successor thereto) promulgated under the Securities Act free of volume and
holding period restrictions set forth therein, Bobulinski acting on behalf of
the Founders, or if Bobulinski no longer holds any Registrable Securities the
holders of a majority of the Registrable Securities, may request that the
Company register under the Securities Act the resale of all or any portion of
the Registrable Securities on Form S-3 or the then appropriate form for an
offering to be made on a continuous basis pursuant to Rule 415 of the Securities
Act (the “Shelf Registration” and the “Demand Registration”). The request for a
Shelf Registration shall specify the number of Registrable Securities required
to be registered. Upon receipt of such request, the Company shall promptly (but
in no event later than five (5) days following receipt thereof) deliver notice
of such request to the other Founders who shall then have five (5) days from the
date such notice is given to notify the Company in writing of their desire to be
included in such registration. The Company shall cause the Shelf Registration on
Form S-3 (or any successor form) to be filed within thirty (30) days after the
date on which the initial request is given and shall use its reasonable best
efforts to cause the Shelf Registration to be declared effective by the SEC as
soon as practicable thereafter. The Company shall not be required to effect a
Shelf Registration more than one time for the Founders as a group; provided,
that a Shelf Registration shall not count as a Shelf Registration requested
under this Section 2(a) unless and until it has become effective and the
Founders requesting such registration are able to register 100% of the
Registrable Securities requested to be included in such Shelf Registration.

b.      Delay of Registration. The Company may postpone for up to ninety (90)
days the filing or effectiveness of a Registration Statement for a Demand
Registration if the Company’s Board determines in its reasonable good faith
judgment that such Demand Registration would (i) materially adversely interfere
with a significant acquisition, corporate organization or other similar
transaction involving the Company; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; (iii) render the Company unable to comply with the requirements
under the Securities Act or Exchange Act; (iv) require the Company to prepare
audited financial statements as of a date other than its fiscal year end; (v)
materially adversely interfere with a registered underwritten public offering of
the Company’s securities that the Company had determined to effect prior to
receipt of the request for the Shelf Registration and the Company is proceeding
with reasonable diligence to effect that offering; or (vi) have a material
adverse effect on the Company; provided, that in such event Bobulinski, or if
Bobulinski no longer holds any Registrable Securities the holders of a majority
of the Registrable Securities, shall be entitled to withdraw such request and,
if such request is withdrawn, such Demand Registration shall not count as a
Demand Registration hereunder and the Company shall pay all registration
expenses in connection with such registration. The Company may delay a Demand
Registration hereunder only twice in any period of twelve consecutive months.

c.       Withdrawal of Demand Request. At any time prior to the Effective Date,
Bobulinski, or if Bobulinski no longer holds any Registrable Securities the
holders of a majority of the Registrable Securities, may withdraw such request
by providing written notice of such withdrawal to the Company. The Founders
shall reimburse the Company for all registration expenses incurred as a result
of such withdrawn request pursuant to this Section 2(c) through the date of such
withdrawal, unless (i) such withdrawal arose out of the fault of the Company; or
(ii)



4





--------------------------------------------------------------------------------


there occurs an event or series of related events that has a material adverse
effect on the business, assets, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries taken as a whole, in which case
the Company shall be obligated to pay all registration expenses in connection
with such withdrawn request. The Founders may not utilize this clause more than
twice during the term of this Agreement.

d.      Underwritten Offerings. If the Founders elect to distribute the
Registrable Securities covered by their Demand Request in an underwritten
offering, Bobulinski, or if he no longer holds any Registrable Securities the
holders of a majority of the Registrable Securities, shall so advise the Company
as part of their request made pursuant to Section 2(a), and the Company shall
include such information in its notice to the Founders. Bobulinski, or if he no
longer holds any Registrable Securities the holders of a majority of the
Registrable Securities, shall select the investment banking firm or firms to act
as the managing underwriter or underwriters in connection with such offering;
provided, that such selection shall be subject to the consent of the Company,
which consent shall not be unreasonably withheld or delayed.

e.       Inclusion of Other Securities in the Registration Statement. The
Company shall not include in any Demand Registration any securities which are
not Registrable Securities without the prior written consent of Bobulinski, or
if he no longer holds any Registrable Securities the holders of a majority of
the Registrable Securities, which consent shall not be unreasonably withheld or
delayed.

f.        Underwriter’s Cutback in Underwritten Offerings. If a Demand
Registration involves an underwritten offering and the managing underwriter of
the requested Demand Registration advises the Company and the Founders in
writing that in its opinion the number of shares of Common Stock proposed to be
included in the Demand Registration, including all Registrable Securities and
all other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
underwritten offering and/or the number of shares of Common Stock proposed to be
included in such registration would materially adversely affect the price per
share of the Registrable Securities proposed to be sold in such underwritten
offering, the Company shall include in such Demand Registration (i) first, the
number of Shares and Warrant Shares that the Founders propose to sell, and (ii)
second, the number of shares of Common Stock proposed to be included therein by
any other Persons (including shares of Common Stock to be sold for the account
of the Company and/or other holders of Common Stock) as advised by the managing
underwriter and allocated among such Persons as such Persons and the Company may
agree. If the managing underwriter determines that less than all of the
Registrable Securities proposed to be sold can be included in such offering,
then the Registrable Securities that are included in such offering shall be
allocated pro rata among the respective holders thereof on the basis of the
number of Registrable Securities owned by each such holder.

g.       Legal Counsel. Subject to Section 5 hereof, the Founders shall have the
right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 (“Legal Counsel”). The reasonable cost of such review
shall be borne by the Company. The Company shall reasonably cooperate with Legal
Counsel in performing the Company’s obligations under this Agreement.



5





--------------------------------------------------------------------------------


 

h.       Ineligibility for Form S-3. In the event that Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form and (ii) undertake to amend the Registration Statement on Form
S-3 as soon as such form is available and an amendment is otherwise necessary.

3.                  Related Obligations.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2, the Company shall effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

a.       The Company shall submit to the SEC, within one (1) Business Day after
the Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request. The Company shall
use its commercially reasonable efforts to keep each Registration Statement
effective pursuant to Rule 415 at all times from the date of filing such
Registration Statement until the earlier of (i) the date as of which the
Founders may sell all of the Registrable Securities covered by such Registration
Statement pursuant to Rule 144 (or any successor thereto) promulgated under the
Securities Act free of volume and holding period restrictions or (ii) the date
on which the Founders shall have sold all of the Registrable Securities covered
by such Registration Statement (the “Registration Period”). The Company shall
ensure that each Registration Statement (including any amendments or supplements
thereto and Prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
Prospectuses, in the light of the circumstances in which they were made) not
misleading.

b.      The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the Prospectus used in connection with such Registration
Statement, which Prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective and in compliance with the Securities Act, and comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement until the
expiration of the Registration Period. In the case of amendments and supplements
to a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 8-K, Form 10-Q, Form 10-K or any analogous report under
the Exchange Act, the Company shall have incorporated such report by reference
into such Registration Statement, if applicable, or shall file such amendments
or supplements with the SEC as soon as practicable after the day on which the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement such Registration Statement.

c.       The Company shall permit the Founders and Legal Counsel to review and
comment upon (i) a Registration Statement at least five (5) Business Days prior
to its filing



6





--------------------------------------------------------------------------------


with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, and Reports on Form 10-Q and
any similar or successor reports) within a reasonable number of days to allow
Founders and Legal Counsel an adequate and appropriate opportunity to review and
comment prior to their filing with the SEC. The Company shall promptly furnish
to the Founders, without charge, (i) copies of any correspondence from the SEC
or the staff of the SEC to the Company or its representatives relating to any
Registration Statement, (ii) promptly after the same is prepared and filed with
the SEC, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, and all exhibits and (iii) upon the effectiveness of any
Registration Statement, one copy of the Prospectus included in such Registration
Statement and all amendments and supplements thereto. The Company shall
reasonably cooperate with the Founders in performing the Company’s obligations
pursuant to this Section 3.

d.      The Company shall furnish to each Founder whose Registrable Securities
are included in any Registration Statement, without charge, (i) promptly after
the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by a Founder, all exhibits and each preliminary Prospectus, (ii) upon
the effectiveness of any Registration Statement, ten (10) copies of the
Prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Founder may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities) and (iii) such other documents, including copies
of any preliminary or final Prospectus, as such Founder may reasonably request
from time to time in order to facilitate the disposition of the Registrable
Securities owned by such Founder.

e.       The Company shall (i) register and qualify, unless an exemption from
registration and qualification applies, the resale by the Founders of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such applicable jurisdictions in the United
States, as the Founders may reasonably request (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments),
supplements and renewals to such registrations and qualifications as may be
necessary to maintain such registration and compliance in such jurisdictions,
(iii) take such other actions as may be necessary to maintain such registration
and compliance in such jurisdictions, and (iv) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions or which may be necessary or advisable to enable any Founder to
consummate the disposition in such jurisdictions of the Registrable Securities;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Founder who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of notice of the initiation or
threatening of any proceeding for such purpose.



7





--------------------------------------------------------------------------------


 

f.        The Company shall notify the Founders in writing of the happening of
any event, immediately after becoming aware of such event, as a result of which
(i) the Registration Statement includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make any statements therein not misleading, (ii) the Prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), or, (iii) after the
Company’s reasonable determination, a post-effective amendment to a Registration
Statement is appropriate and the Company shall promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, or otherwise amend such Registration Statement and deliver ten (10)
copies of such supplement or amendment to the Founders (or such other number of
copies as each Founder may reasonably request). The Company shall also promptly
notify the Founders in writing (i) when a Prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to the Founders by facsimile on the same
day of such effectiveness and by overnight mail) and (ii) of any request by the
SEC for amendments or supplements to a Registration Statement or related
Prospectus or related information.

g.               The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to immediately notify each Founder who holds
Registrable Securities being sold of the issuance of such order or suspension
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

h.       The Company shall hold in confidence and not make any disclosure of
information concerning a Founder provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Founder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Founder and shall, at the Company’s expense, undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

i.         The Company shall either (i) cause all of the Registrable Securities
covered by a Registration Statement to be listed on each securities exchange on
which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or (ii) if, despite the Company’s commercially
reasonable efforts, the Company is unsuccessful in satisfying the



8





--------------------------------------------------------------------------------


preceding clause (i), secure the inclusion for quotation of all of the
Registrable Securities on the OTC Bulletin Board. The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section 3.

j.        The Company shall cooperate with the Founders who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend
once legally permissible) or electronic delivery of the Shares and Warrant
Shares representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates or electronic delivery to be
in such denominations or amounts, as the case may be, as the Founders may
reasonably request and registered in such names as the Founders may reasonably
request.

k.      If requested by a Founder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as a Founder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as possible make all required filings of such prospectus supplement
or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by a Founder holding any Registrable
Securities.

l.         The Company shall cause the Registrable Securities covered by a
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities. The Company shall obtain any
consents or approvals from any Persons as may be necessary to consummate its
obligations hereunder.

m.     The Company shall otherwise comply with all applicable rules and
regulations of the SEC in connection with any registration hereunder.

n.       Within one (1) Business Day after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Founders
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC.

o.      The Company shall make available for inspection by any Founder, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
Founder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement.



9





--------------------------------------------------------------------------------


 

p.      The Company shall use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and timely file such reports
required pursuant to the Exchange Act as are necessary in order to make
available to its stockholders an earnings statement in a form that satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

q.      In connection with an underwritten offering, the Company agrees to enter
into customary agreements (including underwriting and lock-up agreements in
customary form) and take all such other customary actions as Bobulinski, or if
Bobulinski no longer holds any Registrable Securities the holders of a majority
of the Registrable Securities, or the managing underwriter of such offering
reasonably requests in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, making appropriate
officers of the Company available to participate in “road show” and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities). All costs incurred by the Company in
complying with this Section 3(q) shall be borne by the Company.

r.        The Company otherwise agrees to use its reasonable best efforts to
take all other steps necessary to effect the registration of such Registrable
Securities contemplated hereby.

4.                  Obligations of the Founders.

a.       At least ten (10) days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify each Founder in writing of the
information the Company requires from each such Founder if such Founder elects
to have any of such Founder’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Founder that such Founder shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request in order to comply with the requirements under the Securities
Act.

b.      Each Founder, by such Founder’s request for registration of the
Registrable Securities pursuant to the terms hereof, agrees to cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of any Registration Statement hereunder, unless such
Founder has notified the Company in writing of such Founder’s election to
exclude all of such Founder’s Registrable Securities from such Registration
Statement.

c.       Each Founder agrees that, upon receipt of any written notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f), such Founder will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Founder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by



10





--------------------------------------------------------------------------------


Section 3(g) or the first sentence of 3(f) or receipt of written notice that no
supplement or amendment is required.

d.      Each Founder covenants and agrees that it will comply with the
Prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

e.       Each Founder agrees that as long as it owns the Warrants (or any
portion thereof) or any Warrant Shares, it shall not engage in any short sales
of the Common Stock.

5.                  Expenses of Registration.

All reasonable expenses incurred by the Company in complying with its
obligations pursuant to this Agreement and in connection with the registration
and disposition of Registrable Securities, including, without limitation, all
registration and filing fees, underwriting expenses (other than fees,
commissions or discounts), expenses of any audits incident to or required by any
such registration, fees and expenses of complying with securities and “blue sky”
laws, printing expenses, fees and expenses of the Company’s counsel and
accountants and the reasonable fees and expenses of Legal Counsel on behalf of
the Founders, shall be paid by the Company. All underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Founder, except for
the reasonable fees and disbursements of Legal Counsel required to be paid by
the Company pursuant to Section 2(g) of this Agreement, shall be paid by the
Founders pro rata in accordance with the number of Registrable Securities being
sold in the registration by such Founder.

6.                  Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a.       To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Founder, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Founder within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in



11





--------------------------------------------------------------------------------


which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary Prospectus if used prior to the Effective Date, or contained in the
final Prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement or (iv) any violation of this Agreement (the matters
in the foregoing clauses (i) through (iv) being, collectively, “Violations”).
Subject to Section 6(c), the Company shall reimburse the Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto, if such Registration Statement or any such amendment thereof or
supplement thereto was timely made available by the Company pursuant to Sections
3(c) and 3(d); (ii) with respect to any preliminary Prospectus, shall not inure
to the benefit of any such Person from whom the Person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any Person controlling such Person) if the untrue statement or
omission of material fact contained in the preliminary Prospectus was corrected
in the Prospectus, as then amended or supplemented, if such Prospectus was
timely made available by the Company pursuant to Sections 3(c) and 3(d), and the
Indemnified Person was promptly advised in writing not to use the incorrect
Prospectus prior to the use giving rise to a violation and such Indemnified
Person, notwithstanding such advice, used it or failed to deliver the correct
Prospectus as required by the Securities Act and such correct Prospectus was
timely made available pursuant to Sections 3(c) and 3(d); (iii) shall not be
available to the extent such Claim is based on a failure of the Founder to
deliver or to cause to be delivered the Prospectus made available by the
Company, including a corrected Prospectus, if such Prospectus or corrected
Prospectus was timely made available by the Company pursuant to Sections 3(c)
and 3(d); and (iv) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Founders pursuant to Section 9.

b.      In connection with any Registration Statement in which a Founder is
participating, each such Founder agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act



12





--------------------------------------------------------------------------------


(each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Founder expressly for use in
connection with such Registration Statement, such Founder’s failure to comply
with the Prospectus delivery requirements under the Securities Act applicable to
it or such Founder’s breach of Section 4(c); and, subject to Section 6(c), such
Founder will reimburse any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Founder, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Founder
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Founder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Founders pursuant to
Section 9. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) with respect to any
preliminary Prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary Prospectus was corrected on a timely basis in the Prospectus, as
then amended or supplemented.

c.       Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as the case may be, the representation by counsel of both the
Indemnified Person or Indemnified Party, on the one hand, and the indemnifying
party, on the other hand, would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by Bobulinski, or if he no longer holds any
Registrable Securities by holders of a majority of the Registrable Securities.
The Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish upon reasonable
request to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action



13





--------------------------------------------------------------------------------


or Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party or Indemnified Person. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
materially prejudiced in its ability to defend such action.

d.      The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7.                  Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

8.                  Reports Under the Exchange Act.

With a view to making available to the Founders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Founders to sell securities of the
Company to the public without registration, the Company agrees to:

a.       make and keep public information available, as those terms are
understood and defined in Rule 144;



14





--------------------------------------------------------------------------------


 

b.      file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required under the applicable provisions of Rule 144 in
order to enable the Founders to sell the Registrable Securities without
registration pursuant to the exemption provided by Rule 144; and

c.       furnish to each Founder so long as such Founder owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested to
permit the Founders to sell such securities pursuant to Rule 144.

9.                  Assignment of Registration Rights.

The rights and obligations under this Agreement shall be automatically
assignable by a Founder to any transferee of all or any part of such Founder’s
Registrable Securities if: (i) the Founder agrees in writing with the transferee
or assignee to assign such rights and obligations, and a copy of such agreement
is furnished to the Company promptly after such assignment; (ii) the Company is,
promptly after such transfer or assignment, furnished with written notice of (a)
the name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted as may be
required under the Securities Act or applicable state securities laws; (iv) at
or before the time the Company receives the written notice contemplated by
clause (ii) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with applicable law.

10.              Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Bobulinski, or
if he no longer holds any Registrable Securities by holders of a majority of the
Registrable Securities. Any amendment or waiver effected in accordance with this
Section 10 shall be binding upon each Founder and the Company. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Registrable Securities. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of this Agreement unless the same consideration also is offered to all of the
parties to this Agreement.

11.              Miscellaneous.

a.       A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to



15





--------------------------------------------------------------------------------


the same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the then record owner of such
Registrable Securities.

b.      Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or electronic mail
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

 

FriendFinder Networks Inc.
6800 Broken Sound Parkway NW, Suite 200
Boca Raton, FL 33487
Telephone: 561-912-7030

Fax: 561-912-1747
Email: generalcounsel@friendfindernetworks.com
Attention: Office of General Counsel

 

With a copy to:

 

Akerman Senterfitt

One Southeast Third Avenue, 28th Floor

Miami, Florida 33131

Telephone: (305) 374-5600

Facsimile: (305) 374-5095
Email: bradley.houser@akerman.com

Attention: Bradley D. Houser

Martin Burkett



If to the Founders:

 

 

Anthony R. Bobulinski

10330 Santa Monica Blvd.

Los Angeles, CA 90025

Telephone: (310) 751-7482
Facsimile: (310) 437-8379
Email: Arbobulin@aol.com



If to Legal Counsel:

 

Hogan Lovells US LLP
1999 Avenue of the Stars, Suite 1400



16





--------------------------------------------------------------------------------



Los Angeles, California, 90067
Telephone: (310) 785-4600

Fax: (310) 785-4601

Email: steve.kay@hoganlovells.com
Attention: Stephen H. Kay

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or computer containing the time,
date, recipient facsimile number or electronic mail address and an image of the
first page of such transmission or (C) provided by a courier or overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

c.       Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

d.      This Agreement shall terminate and be of no further force or effect when
there shall no longer be any Registrable Securities outstanding; provided, that
the provisions of Sections 5 and 6 shall survive any such termination.

e.       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of law principals
thereof. The parties hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located in the State of New York over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action or proceeding related thereto may be
heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

f.        Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF THE COMPANY AND THE
FOUNDERS SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE
OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER
CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST THE FOUNDERS OR
THE FOUNDERS AGAINST THE COMPANY, OR BY ANY PERMITTED ASSIGNEE. This



17





--------------------------------------------------------------------------------


waiver extends to all such Claims, including Claims that involve Persons other
than the Company and the Founders; Claims that arise out of or are in any way
connected to the relationship between the Company and the Founders; and any
Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement.

g.       This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein. This Agreement and the instruments referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

h.       Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

i.         The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

j.        This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile or electronic mail transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

k.      Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

l.         All consents and other determinations required to be made by the
Founders pursuant to this Agreement shall be made, unless otherwise specified in
this Agreement, by Bobulinski, or if he no longer holds any Registrable
Securities by holders of a majority of the Registrable Securities.

m.     The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

n.       This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

[Signature Page Follows]

 

 



18





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Founders have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

FRIENDFINDER NETWORKS INC.

 

 

 

By: /s/ Ezra Shashoua___________________
Name:   Ezra Shashoua
Title:    Chief Financial Officer

 

     

GLOBAL INVESTMENT VENTURES LLC

 

 

 

By: /s/ Anthony R. Bobulinski____________
Name:  Anthony R. Bobulinski
Title:    Managing Member

 

 

 

 

/s/ Anthony R. Bobulinski_______________
Anthony R. Bobulinski

   

 

 

--------------------------------------------------------------------------------